DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Figure 1 appears to have arrows 100 and 150 pointing to the same area.
Figure 2 appears to have arrows 100 and 140 pointing to the same area.
Figure 3 appears to have arrows 100 and 118 pointing to the same area.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said chain" in line 19.  There is insufficient antecedent basis for this limitation in the claim. Note that since the claim later establishes a first chain and [a] second chain in lines 22-23, the recitation of “said chain” in line 19 makes it further unclear if there are three chains in the claim which does not appear to be the case in the illustrations of the invention. Finally, note that an article such as “a” is missing to precede “second chain” in line 23.
The limitations: “gripping member” in claim 1 line 15 and in claim 19 line 15 as well as the limitation “hanger member” in claim 19 line 35 all appear to be missing an article such as “a, an, the, etc.” to precede and establish antecedent basis for those limitation. 
Claim 15 recites “said shooting rail extends comprises a …” it appears that the term “extends” is out of place in this recitation. The same issue re-occurs in claim 19 line 52.
Claim 20 appear to re-recite limitations that have already been established in claim 19 from which claim 20 depends such as: “a seat assembly”, “a foot platform assembly”, “a hanger assembly”, a first-chain, and a second-chain.
Dependent claims are rejected since they depend from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hedgepeth, US (6945361) in view of Davis, US (4667773) and further in view of Dubroc, US (4886143).
In regards to claim 1 Hedgepeth discloses:
A revolving tree stand system (fig. 1) comprising: a seat assembly (2); a hanger-member (16); a seat (10, 12); and a shooting rail (6); wherein said revolving tree stand system comprises said seat assembly having said hanger-member, said seat, and said shooting rail (fig. 1); wherein said seat assembly (2) is configured to support a user (inherent since purpose of Hedgepeth being a tree stand) on said seat;

    PNG
    media_image1.png
    415
    345
    media_image1.png
    Greyscale

In regards to claim 1 Hedgepeth does not disclose a foot assembly as recited in the claim.
However, Davis teaches a foot platform assembly (20); a platform plate (22); a lower support arm assembly (54a, 54b); a first-side mounting plate (at 34/52 right hand side); a second-side mounting plate (at 34/52 left hand side); and a tree-hugger assembly (40); said foot platform assembly including said platform plate, said lower support arm assembly, said first-side mounting plate, said second-side mounting plate, and said tree-hugger assembly (figs. 1 & 2); and said platform plate further supports said user (as shown in fig. 1); second-chain (70); and said second-chain is configured to mount said foot platform assembly to said tree trunk (fig. 1);


    PNG
    media_image2.png
    526
    770
    media_image2.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the foot platform assembly taught by Davis onto the tree stand system of Hedgepeth for its predictable function of providing the user sitting on the seat (10) to have a place to rest his feet since it is known that a hunter on a tree stand could be sitting in location for hours waiting for the game/prey to hunt, hence having one’s legs hanging on a chair can be very tiring and hinder or cut off blood circulation to the legs, hence one of ordinary skill in the art would find it useful to utilize a leg rest or a foot platform assembly such as the one taught by Davis. 
In regards to claim 1 Hedgepeth and Davis do not teach a hanger assembly as recited in the claim.


    PNG
    media_image3.png
    628
    702
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    134
    573
    media_image4.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the hanger assembly of Dubroc to support the tree stand system of Hedgepeth since the hanger assembly of Dubroc provides a hanging point that is both stable and stands at a distance from the tree which allows the user free rotation along the mid axis of the stand without bumping into the tree.
The combination of art consequently further teaches wherein said hanger assembly (10; Dubroc) and said foot platform assembly (20; Davis) are configured to mount to a tree trunk using said gripping members (52; Dubroc) and said tree-hugger assembly (40; Davis) respectively.
	In regards to claim 2 Hedgepeth discloses said seat comprises a bottom-plate (10) and a back-plate (12).
	In regards to claim 3 Hedgepeth discloses said hanger-member (16) of said seat assembly comprises a curvature (as shown in fig. 1).
	In regards to claim 4 Hedgepeth discloses hanger-member (16) of said seat assembly comprises a connector (18) for mounting (intended use) said seat assembly to said hook of said hanger assembly.

	In regards to claim 6 Dubroc teaches said hook includes an eyehook (eyehook receiving 20).
	In regards to claim 7 Davis teaches wherein said lower support arm assembly (54a, 54b) is pivotally connected (at 34; 34 described as pivot points) to said platform plate (22) via said first-side mounting plate and said second-side mounting plate (34/52 left and right hand sides).
	In regards to claim 12 Davis teaches said tree-hugger assembly (40) of said foot platform assembly is affixed to said platform plate (22).
In regards to claim 13 Davis teaches said tree-hugger assembly (40) of said foot platform assembly comprise teeth (60) for engaging with said tree trunk; furthermore, while the gripping member of Dubroc does not comprise teeth, examiner takes Official Notice that providing teeth onto the surface of a tree stand that faces the tree in is old and well-known in the art. One of ordinary skill in the art would provide teeth onto the gripping member for their predictable function of providing for an enhanced gripping and anchorage to the tree.
In regards to claim 14 Davis teaches wherein said platform plate (22) comprises a wire metal grate (as shown in fig. 2; and excerpt below).

    PNG
    media_image5.png
    94
    702
    media_image5.png
    Greyscale


	In regards to claim 16 Dubroc teaches wherein said hanger assembly further includes a reinforcing extension (24) for further supporting said extension arm.
	In regards to claim 17 Dubroc teaches wherein said reinforcing extension connects to said extension arm at an angle (90 degree angle).
In regards to claim 18 it would have been obvious to one having ordinary skill in the art at the time of invention to use metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  A person of ordinary skill would utilize metal to manufacture the revolving tree stand system for its predicable function and properties where metal is known to have a high strength to weight ratio, being easy to manufacture into different shapes as well as being readily and inexpensively available.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hedgepeth, Davis and Dubroc as applied to claim 7 above, and further in view of Bunker, US (4691804).
In regards to claims 8-11 Davis teaches two elongated members 54a and 54b. But, Hedgepeth, Davis and Dubroc do not teach a first -elongated-member that extends along an entire width of said platform plate. 

wherein said first-elongated-member (18) extends along an entire width of said platform plate (as shown in fig. 3) (Claim 9); 
wherein said second-elongated-member and said third-elongated-member meet at an apex (at 44/50) (Claim 10); 
wherein said second-elongated-member and said third-elongated-member are positioned at an adjustable angle relative to said platform plate (angle adjustable via being pivotable) (Claim 11).
Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize first elongate member taught by Bunker in addition to the second and third elongate members of Davis along with Davis’s foot platform assembly onto the tree stand system of Hedgepeth in order to provide for a more sturdy structure for the foot assembly which would provide a predictable advantage of added safety for the user hanging at an elevation against the tree.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hedgepeth, US (6945361) in view of Davis, US (4667773) and further in view of Dubroc, US (4886143) and Bunker, US (4691804).
In regards to claim 19 Hedgepeth discloses:


    PNG
    media_image1.png
    415
    345
    media_image1.png
    Greyscale

In regards to claim 19 Hedgepeth does not disclose a foot assembly as recited in the claim.
However, Davis teaches a foot platform assembly (20); a platform plate (22); a lower support arm assembly (54a, 54b); a first-side mounting plate (at 34/52 right hand 

    PNG
    media_image2.png
    526
    770
    media_image2.png
    Greyscale


    PNG
    media_image5.png
    94
    702
    media_image5.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the foot platform assembly taught by Davis onto the tree stand system of Hedgepeth for its predictable function of providing the user sitting on the seat (10) to have a place to rest his feet since it is known that a hunter on a tree stand could be sitting in location for hours waiting for the game/prey to hunt, hence having one’s legs hanging on a chair can be very tiring and hinder or cut off blood circulation to the legs, hence one of ordinary skill in the art would find it useful to utilize a leg rest or a foot platform assembly such as the one taught by Davis. 
In regards to claim 19 Hedgepeth and Davis do not teach a hanger assembly as recited in the claim.
However, Dubroc teaches a hanger assembly (10) including; an extension arm (12); a hook (66); and gripping members (52); said hanger assembly including said chain, said extension arm, said hook, and said gripping members in functional combination (fig. 8); wherein said extension arm (12) is connected to and extends from said gripping members (52) and includes said hook (66) at a distal end (fig. 8); wherein said hanger assembly is configured to receive and support said seat assembly in a suspended position via said hook connecting with said hanger-member (hanger assembly being configured to receive and support said seat assembly 14 likened to seat assembly of Hedgepeth); wherein said revolving tree stand system provides a 360 degree rotatable tree hanger (abstract; excerpt below); a first-chain (54); wherein said 

    PNG
    media_image3.png
    628
    702
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    134
    573
    media_image4.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the hanger assembly 
While the gripping member of Dubroc does not comprise teeth, examiner takes Official Notice that providing teeth onto the surface of a tree stand that faces the tree in is old and well-known in the art. One of ordinary skill in the art would provide teeth onto the gripping member for their predictable function of providing for an enhanced gripping and anchorage to the tree.
The combination of art consequently further teaches wherein said hanger assembly (10; Dubroc) and said foot platform assembly (20; Davis) are configured to mount to a tree trunk using said gripping members (52; Dubroc) and said tree-hugger assembly (40; Davis) respectively. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of invention to use metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  A person of ordinary skill would utilize metal to manufacture the revolving tree stand system for its predicable function and properties where metal is known to have a high strength to weight ratio, being easy to manufacture into different shapes as well as being readily and inexpensively available.

However, Bunker teaches said lower support arm assembly (18, 40) comprises a first-elongated-member (18), a second- elongated-member (right wide 42) and a third-elongated-member (left side 42) together forming a triangular profile (as shown in fig. 3); wherein said first-elongated-member (18) extends along an entire width of said platform plate (as shown in fig. 3); wherein said second-elongated-member and said third-elongated-member meet at an apex (at 44/50); wherein said second-elongated-member and said third-elongated-member are positioned at an adjustable angle relative to said platform plate (angle adjustable via being pivotable).
Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize first elongate member taught by Bunker in addition to the second and third elongate members of Davis along with Davis’s foot platform assembly onto the tree stand system of Hedgepeth in order to provide for a more sturdy structure for the foot assembly which would provide a predictable advantage of added safety for the user hanging at an elevation against the tree.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hedgepeth, Davis, Dubroc and Bunker as applied to claim 19 above, and further in view of Stringer, US (2012/0080916).

Hedgepeth, Davis, Dubroc and Bunker do not teach a set of instructions and a kit.
However, Stringer teaches a revolving tree stand system (100; likened to tree stand system of Hedgepeth) that is provided with a set of instructions and arranged as a kit (paragraph [0039]; excerpt highlighted below).

    PNG
    media_image6.png
    138
    589
    media_image6.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to provide a set of instructions and arranged the revolving tree stand system of Hedgepeth as a kit as taught by Stringer for the predictable function of having the system packaged as a kit where it can be transported and stored on a shelf of a hardware store where it can be easily sold and picked by the user and where the set of instructions would provide the end user with the proper way of installation, assembling and use of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ALVIN C CHIN-SHUE/           Primary Examiner, Art Unit 3634